Case 1:20-cv-01734-RGA-JLH Document 14 Filed 04/13/21 Page 1 of 5 PageID #: 1211




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  Ravgen, Inc.,

                          Plaintiff,                   Civil Action No. 20-cv-1734-RGA-JLH

                   v.                                  JURY TRIAL DEMANDED

  Progenity, Inc.,

                          Defendant.


       PLAINTIFF RAVGEN’S ANSWER TO PROGENITY’S COUNTERCLAIMS

        Plaintiff and Counterclaim Defendant Ravgen, Inc. (“Ravgen”) answers Defendant and

 Counterclaimant Progenity, Inc’s (“Progenity”) counterclaims (D.I. 10, “Counterclaims”) as

 follows:

                                              PARTIES

        1.        Ravgen admits the allegations in Paragraph 1 of the Counterclaims.

        2.        Ravgen admits the allegations in Paragraph 2 of the Counterclaims.

                                   JURISDICTION AND VENUE

        3.        Ravgen does not contest that this Court has jurisdiction over the subject matter of

 these Counterclaims. The remaining allegations in Paragraph 3 of the Counterclaims are legal

 conclusions that require no response.

        4.        Ravgen does not contest that this Court has personal jurisdiction over Ravgen. The

 remaining allegations in Paragraph 4 of the Counterclaims are legal conclusions that require no

 response.

        5.        Ravgen does not contest that venue is proper in this District. The remaining

 allegations in Paragraph 5 of the Counterclaims are legal conclusions that require no response.
Case 1:20-cv-01734-RGA-JLH Document 14 Filed 04/13/21 Page 2 of 5 PageID #: 1212




                                             COUNT I

                     Declaration of Invalidity of U.S. Patent No. 7,727,720

        6.      Ravgen incorporates by reference paragraphs 1–5.

        7.      Ravgen admits the allegations in Paragraph 7 of the Counterclaims.

        8.      Ravgen admits that it is the legal owner by assignment of the ’720 patent.

        9.      Ravgen admits that it has alleged that Progenity has directly and indirectly infringed

 and continues to directly and indirectly infringe one or more claims of the ’720 patent.

        10.     Ravgen admits that Progenity purports to seek a declaration under 28 U.S.C. §§

 2201 and 2202 concerning whether Progenity has infringed and is infringing any valid and

 enforceable claim of the ’720 Patent.       The remaining allegations in Paragraph 10 of the

 Counterclaims are legal conclusions that require no response.

        11.     Ravgen denies the allegations in Paragraph 11 of the Counterclaims.

        12.     Ravgen admits that Progenity purports to desire a judicial determination of its rights

 and duties with respect to any alleged infringement of the ’720 patent.

        13.     The allegations in Paragraph 13 are legal conclusions that require no response.

                                             COUNT II

                 Declaration of Non-Infringement of U.S. Patent No. 7,727,720

        14.     Ravgen incorporates by reference Paragraphs 1-13.

        15.     Ravgen admits the allegations in Paragraph 15 of the Counterclaims.

        16.     Ravgen admits that it is the legal owner by assignment of the ’720 patent.

        17.     Ravgen admits that it has alleged that Progenity has directly and indirectly infringed

 and continues to directly and indirectly infringe one or more claims of the ’720 patent.




                                                  2
Case 1:20-cv-01734-RGA-JLH Document 14 Filed 04/13/21 Page 3 of 5 PageID #: 1213




        18.     Ravgen admits that Progenity purports to seek a declaration under 28 U.S.C. §§

 2201 and 2202 concerning whether Progenity has infringed and is infringing any valid and

 enforceable claim of the ’720 Patent.       The remaining allegations in Paragraph 18 of the

 Counterclaims are legal conclusions that require no response.

        19.     Ravgen denies the allegations in Paragraph 19 of the Counterclaims.

        20.     Ravgen admits that Progenity purports to desire a judicial determination of its rights

 and duties with respect to any alleged infringement of the ’720 patent.

        21.     The allegations in Paragraph 21 are legal conclusions that require no response.

                                            COUNT III

                     Declaration of Invalidity of U.S. Patent No. 7,332,277

        22.     Ravgen incorporates by reference paragraphs 1–21.

        23.     Ravgen admits the allegations in Paragraph 23 of the Counterclaims.

        24.     Ravgen admits that it is the legal owner by assignment of the ’277 patent.

        25.     Ravgen admits that it has alleged that Progenity has directly and indirectly infringed

 and continues to directly and indirectly infringe one or more claims of the ’277 patent.

        26.     Ravgen admits that Progenity purports to seek a declaration under 28 U.S.C. §§

 2201 and 2202 concerning whether Progenity has infringed and is infringing any valid and

 enforceable claim of the ’277 Patent.       The remaining allegations in Paragraph 26 of the

 Counterclaims are legal conclusions that require no response.

        27.     Ravgen denies the allegations in Paragraph 27 of the Counterclaims.

        28.     Ravgen admits that Progenity purports to desire a judicial determination of its rights

 and duties with respect to any alleged infringement of the ’720 patent.

        29.     The allegations in Paragraph 29 are legal conclusions that require no response.



                                                  3
Case 1:20-cv-01734-RGA-JLH Document 14 Filed 04/13/21 Page 4 of 5 PageID #: 1214




                                            COUNT IV

               Declaration of Non-Infringement of the U.S. Patent No. 7,332,277

        30.     Ravgen incorporates by reference Paragraphs 1-29.

        31.     Ravgen admits the allegations in Paragraph 31 of the Counterclaims.

        32.     Ravgen admits that it is the legal owner by assignment of the ’277 patent.

        33.     Ravgen admits that it has alleged that Progenity has directly and indirectly infringed

 and continues to directly and indirectly infringe one or more claims of the ’277 patent.

        34.     Ravgen admits that Progenity purports to seek a declaration under 28 U.S.C. §§

 2201 and 2202 concerning whether Progenity has infringed and is infringing any valid and

 enforceable claim of the ’277 Patent.       The remaining allegations in Paragraph 34 of the

 Counterclaims are legal conclusions that require no response.

        35.     Ravgen denies the allegations in Paragraph 35 of the Counterclaims.

        36.     Ravgen admits that Progenity purports to desire a judicial determination of its rights

 and duties with respect to any alleged infringement of the ’277 patent.

        37.     The allegations in Paragraph 37 are legal conclusions that require no response.

                                     PRAYER FOR RELIEF

        Ravgen denies that Progenity is entitled to any relief, either as prayed for in its

 Counterclaims or otherwise. Ravgen further denies each allegation contained in Progenity’s

 Counterclaims that was not specifically admitted, denied, or otherwise responded to herein.

 Ravgen respectfully requests that the Court enter judgment in its favor and against Progenity on

 the Counterclaims, declare this case exceptional under 35 U.S.C. § 285, award Ravgen its

 attorneys’ fees, costs, and expenses, and grant Ravgen such further relief as the Court deems just

 and proper.



                                                  4
Case 1:20-cv-01734-RGA-JLH Document 14 Filed 04/13/21 Page 5 of 5 PageID #: 1215




                                 DEMAND FOR JURY TRIAL

        Plaintiff Ravgen hereby demands a trial by jury on all issues so triable.


  Dated: April 13, 2021                         Respectfully submitted,

                                                FARNAN LLP

                                                /s/ Michael J. Farnan
                                                Brian E. Farnan (Bar No. 4089)
                                                Michael J. Farnan (Bar No. 5165)
                                                919 N. Market St., 12th Floor
                                                Wilmington, DE 19801
                                                Telephone: (302) 777-0300
                                                Facsimile: (302) 777-0301
                                                bfarnan@farnanlaw.com
                                                mfarnan@farnanlaw.com

                                                John M. Desmarais (admitted pro hac vice)
                                                Kerri-Ann Limbeek (admitted pro hac vice)
                                                Jamie L. Kringstein (admitted pro hac vice)
                                                Brian D. Matty (admitted pro hac vice)
                                                Michael Ling (admitted pro hac vice)
                                                Deborah J. Mariottini (admitted pro hac vice)
                                                DESMARAIS LLP
                                                230 Park Avenue
                                                New York, NY 10169
                                                Telephone: 212-351-3400
                                                Facsimile: 212-351-3401
                                                jdesmarais@desmaraisllp.com
                                                klimbeek@desmaraisllp.com
                                                jkringstein@desmaraisllp.com
                                                bmatty@desmaraisllp.com
                                                mling@desmaraisllp.com
                                                dmariottini@desmaraisllp.com

                                                Attorneys for Plaintiff Ravgen, Inc.




                                                 5
